767-/r

                             ELECTRONIC RECORD


COA #     11-15-00077-CR                       OFFENSE: OTHER CRIMINAL



          Elmo Ray Fortenberry, Jr.
STYLE:    v. The State of Texas                COUNTY:        Midland



COA DISPOSITION:     DISMISSED                 TRIAL COURT: 385th District Court




DATE: 4/23/15                    Publish: NO   TC CASE #:     CR-43001




                      IN THE COURT OF CRIMINAL APPEALS


         Elmo Ray Fortenberry, Jr.
style:   v. The State of Texas                      cca#:     PD-0767-15


          PRD SE.                  Petition         CCA                            Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:

                                                    DATE:


DATE:      O^lMlJtQJr                               JUDGE:
                                                    SIGNED:               PC:          PUBLISH:
JUDGE:          fJLi, M^Mi^—                                    DNP: